Citation Nr: 0511158	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial increased rating for residuals 
of a left middle finger injury, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
with service in the Army National Guard of Oklahoma from 
August 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The veteran's claims were previously before the Board, and in 
an August 2004 decision, the claim of entitlement to service 
connection for bilateral hearing loss was reopened.  That 
claim, along with the veteran's claim of entitlement to an 
initial increased rating for residuals of a left middle 
finger injury were returned to the RO for additional 
development.  That development has been completed, and the 
claims are once again before the Board for appellate review.

The Board notes that the veteran requested a hearing in July 
2003.  In September 2003, the veteran withdrew his request 
for a hearing.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was found on 
examination on entrance into service and did not increase in 
severity during service. 

2.  Residuals of a left middle finger injury are not shown to 
be manifested by limitation of motion or ankylosis.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and was not aggravated during a period of active 
duty for training or inactive duty training.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2004). 

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals of a left middle finger 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7.4.59, 4.71a, Diagnostic 
Codes 5299-5226 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2002 statement of the case and a 
supplemental statement of the case issued in February 2005, 
the RO notified the veteran of regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In a June 2002 letter, prior to the initial adjudication of 
the veteran's claims, and in subsequent letters issued in 
September 2003 and September 2004, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  He was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  The Board also finds that the 
veteran was essentially informed that he could either submit 
or ask VA to obtain any evidence that he wanted considered in 
connection with his claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (indicating that the "fourth element" 
of the notice requirement as set forth in 38 C.F.R. § 
3.159(b)(1) required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, the veteran was 
provided with VA examinations in August 2002 and January 
2005.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Bilateral hearing loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He contends that his pre-existing 
hearing loss was aggravated during active service.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, the evidence supports the 
veteran's contentions and service connection is therefore 
warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Applicable regulations provide that 
impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2004).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty training generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  3 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2004).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
To establish status as "veteran" based on active duty for 
training, a claimant must establish that he was disabled 
resulting from an injury or disease incurred in or aggravated 
during the line of duty during that period.  38 U.S.C.A. §§ 
101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2004); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  If the 
claimant does not qualify as a "veteran" with respect to a 
particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  Nor is 
the claimant entitled to the benefit of the legal 
presumptions pertaining to service connection for certain 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Therefore, in a case where the claimant has only had 
periods of inactive duty and active duty for training, status 
as a "veteran," as defined above, must be shown before these 
presumptions apply.  Paulson and Biggins, both supra.  
Although the presumption of soundness can only be overcome by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by such service, when 
no such presumption is applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  Id.

In this regard, a veteran is presumed to be in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment for 
service.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 03-2003 (July 16, 2003); see 38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  See Davis v. Principi, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).
Service medical records show that at induction, in May 1969, 
an audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
25
LEFT
15
5
5
--
40

It thus appears that the veteran had some degree of hearing 
loss in the right ear and a hearing loss disability for VA 
purposes in the left ear.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss).  As the hearing 
loss is shown at the time the veteran entered active service, 
service connection may be established only on the basis of 
aggravation.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.304(b), 3.306(a) (2004).

At separation in March 1971, an audiological examination 
revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
--
15
LEFT
10
5
5
--
30

During service in the Army National Guard of Oklahoma, the 
veteran denied having hearing loss in September 1981.  An 
audiological examination revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
--
LEFT
5
5
10
15
--



A May 1987 audiological examination revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
55
50
LEFT
30
25
30
65
65

In April 1996, an audiological examination showed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
60
60
LEFT
5
5
40
70
70

An October 2004 audiological examination report noted that 
the veteran had diffuse hearing loss since the 1980s, with 
the left ear being worse than the right.  It was noted that 
the veteran had a history of military and work noise 
exposure.  Following an examination, he was diagnosed with 
mild to moderately severe sensorineural hearing loss in the 
right ear with mild to severe sensorineural hearing loss in 
the left ear.  

At his January 2005 VA examination, an audiological 
examination revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
65
60
LEFT
10
10
60
80
70

Puretone threshold averages were 46 decibels in the right ear 
and 55 decibels in the left.  Speech recognition was 92 
percent for the right ear and 88 percent for the left.  The 
examiner diagnosed the veteran with "normal" hearing 
sensitivity from 250 to 1500 Hertz with a moderate to 
moderately-severe sensorineural hearing loss at 2000 to 8000 
Hertz in the right ear.  With respect to the veteran's left 
ear, he was diagnosed with "normal" hearing sensitivity at 
250 to 1500 Hertz and moderately-severe to severe 
sensorineural hearing loss at 2000 to 8000 Hertz.  As to 
whether the veteran's hearing loss was secondary to acoustic 
trauma incurred during active service, the examiner opined 
that the service medical records, including a audiogram, 
showed that the veteran had hearing loss at both induction 
and discharge.  Therefore, there was no significant worsening 
of hearing from the time of entrance to the time of 
discharge.  With respect to whether the veteran's National 
Guard service worsened his hearing, the examiner stated that 
he could not say without speculating as what was the cause of 
the veteran's hearing loss.  However, in his professional 
opinion, it was "less likely than not" that the veteran's 
hearing loss was secondary to his National Guard service, and 
more likely than not secondary to his primary civilian 
employment.  

The Board has reviewed all the evidence of record and finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  

When the veteran was inducted into active service, he was 
presumed to be in sound condition upon entrance except for 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  It is 
clear that on entrance, the veteran had bilateral hearing 
loss.  Further, the January 2005 VA examiner indicated that 
he had reviewed the veteran's May 1969 audiogram and 
determined that the veteran had bilateral hearing loss at 
induction in May 1969.  As such, the Board finds sufficient 
evidence to show that the veteran had bilateral hearing loss 
at induction.  Therefore, the veteran is not presumed sound 
as to his bilateral hearing loss that was clearly noted on 
entrance.  Service medical records, coupled with the January 
2005 VA examiner's interpretation of the in-service 
audiogram, demonstrate that the veteran had bilateral hearing 
loss that preexisted active service.

Having determined that the veteran's bilateral hearing loss 
preexisted service, the Board must now determine whether his 
disorder was aggravated by active service or any periods of 
National Guard service.  The veteran underwent audiological 
testing at induction to service in May 1969 and again at 
separation in March 1971.  The January 2005 VA examiner, upon 
reviewing the veteran's service medical records, concluded 
that there was no significant worsening of the veteran's 
hearing from the time of entrance to the time of discharge.  

The veteran has not submitted or identified any evidence 
showing that his bilateral hearing loss increased in severity 
during this period of active service.  An increase in 
disability consists of worsening of the permanent disability 
and not merely a temporary flare-up of symptoms associated 
with the condition causing the disability.  See Davis, 276 
F.3d at 1345.  In this regard, the veteran's hearing in March 
1971, as noted by the most recent VA examiner was not worse 
than on induction.  The Board finds that the veteran has 
pointed to no evidence demonstrating a worsening of the 
permanent disability during his active military service.  

The Board also finds that the veteran's bilateral hearing 
loss was not aggravated during Army National Guard service.  
In this regard, audiological testing showed that the 
veteran's hearing loss had worsened in May 1987, April 1996, 
and January 2005.  However, the January 2005 VA examiner 
specifically stated that, in his professional opinion, it was 
"less likely than not" that the veteran's hearing loss was 
secondary to his National Guard service, and more likely than 
not secondary to his primary civilian employment.  

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's hearing loss had its onset during active 
service or was aggravated by active service or any period of 
active duty for training or inactive duty training.  The 
Board does not doubt the veteran's sincere belief in his 
service connection claim, but the record does not indicate 
that the veteran is a medical professional competent to 
render an opinion on matters of medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.	Residuals of a left middle finger injury

The veteran is currently assigned a 10 percent disability 
rating for residuals of a left middle finger injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5226.  
The veteran contends that his left middle finger disability 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999); compare Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

The Court has also held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2004) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

As noted above, the veteran is currently seeking an increased 
disability rating for residuals of a left middle finger 
injury.  His disorder is currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5226 
(2004).  

Of note, in the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  

Under prior law, Diagnostic Code 5226 provided a 10 percent 
disability rating for favorable or unfavorable ankylosis of 
the middle finger of either the major or minor hand.  See 
38 C.F.R. § 4.71a (2001).

During the course of this appeal, VA issued new regulations 
for the evaluation of ankylosis and limitation of motion of 
the fingers and thumb, effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (2002).  The veteran was notified of this 
regulatory change in the February 2005 supplemental statement 
of the case.  Accordingly, the Board will review both the 
pre- and post-August 26, 2002 rating criteria to determine 
the proper evaluation for the veteran's left middle finger.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the new criteria, Diagnostic Code 5226 provides a 10 
percent disability rating for unfavorable or favorable 
ankylosis of the long (middle) finger.  The Note to 
Diagnostic Code 5226 states that consideration should be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71a (2004).  

Under Diagnostic Code 5154 (amputation of the long finger), a 
10 percent evaluation contemplates amputation of the middle 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
rating requires amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2004).

The Board notes that for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  See 38 C.F.R. § 
4.71a, Table "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand."  

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a 10 percent evaluation is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229(2004).

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  See 38 C.F.R. § 4.71 (2004).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) joint and proximal 
interphalangeal (PIP) joint, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers:  Favorable Ankylosis, Note 3 (2004).

Finally, the Board notes that degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2004).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned for arthritis 
wit X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent rating will be 
assigned for arthritis with X-ray evidence of involvement 
with 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Service medical records show that in September 1990 the 
veteran injured his left middle finger on an Urban Warfare 
Course.  At that time, he complained of pain and inflammation 
of the left middle finger.  On examination, left third 
metacarpal phalanges were moderately edematous.  There was a 
slight decrease in distal circulation and the digit was 
cooler than others with slightly increased capillary refill 
time.  Distal neurology was intact.  It was noted that the 
veteran had very limited range of motion in his left middle 
finger and had moderate pain on palpation and assisted 
motion.  The examiner suspected a fracture of the left middle 
finger.  In May 1991, the veteran stated that his left middle 
finger did not bend at the second joint properly.  

A May 2002 note from Sparks Medical Foundation indicated that 
the veteran's left middle finger exhibited tenderness at the 
PIP joint.  He had decreased strength in flexion and 
extension, as well as decreased range of motion.  

At his August 2002 VA examination, the veteran reported 
having intermittent pain in his left middle finger and stated 
that he could not do much with the finger.  It was noted that 
the veteran was right-handed.  On examination, the veteran 
was able to make a loose fist on his left with the middle 
finger being about 1 cm. to the median transverse fold of the 
palm.  He exhibited normal hand strength in both hands and 
was able to tie his shoe laces, fasten buttons, and pick-up a 
piece of paper and tear it without any difficulty.  An 
examination of the left middle finger's joint revealed that 
the distal interphalangeal (DIP) joint had flexion to 70 
degrees, and the PIP and MP joints each had flexion to 90 
degrees.  Stiffness restricted further movement, though all 
other fingers exhibited normal range of motion.  An X-ray 
indicated that the veteran's left hand showed no fracture, 
dislocation or other bony abnormality.  He was ultimately 
diagnosed with left middle finger injury with residuals of 
stiffness and pain.  The examiner opined that he had 
"minimal functional restriction."  

An October 2004 treatment report from Cooper Clinic, P.A., 
noted that the veteran complained of left middle finger pain 
and numbness of the entire left hand.  An examination of the 
left hand showed no evidence of atrophy of the thenar, 
hypothenar, or intrinsic muscles, and the veteran exhibited 
no weakness.  He had a good radial pulse, a negative Allen 
test of the middle finger, and negative carpal tunnel 
compression test.  His profundus and superficialis tendons 
were also working normally.  The veteran's two point 
discrimination was 7 mm. for all digits of the left hand.  An 
X-ray of the left hand was essentially normal and there was 
"certainly no evidence of arthritis" in the left middle 
finger or in the left hand.  The veteran was ultimately 
diagnosed with carpal tunnel syndrome of the left wrist and 
hand.  

After applying the above criteria to the facts of this case, 
the Board concludes that an initial rating in excess of 10 
percent is not warranted for residuals of a left middle 
finger injury.  The objective medical evidence of record does 
not show that symptomatology associated with the veteran's 
left middle finger is equivalent to amputation of the middle 
finger with metacarpal resection, or that there is resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  In particular, the veteran's 
August 2002 VA examination report noted that range of motion 
of the DIP joint was to 70 degrees flexion with the MP and 
PIP joints exhibiting flexion to 90 degrees.  As such, there 
is no evidence of ankylosis.  In addition, the August 2002 
examiner stated that the veteran had "minimal functional 
restriction" with respect to his left middle finger.  
Finally, the October 2004 treatment report from Cooper 
Clinic, P.A. noted that the veteran's two point 
discrimination was 7 mm. for all digits of the left hand and 
an X-ray showed no evidence of arthritis in the left middle 
finger.  As such, the criteria for an initial rating in 
excess of 10 percent are not met for residuals of a left 
middle finger injury.

The Board has also considered whether the veteran's left 
middle finger disorder warrants an increased rating on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  Such elements are 
not supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for 
residuals of a left middle finger injury, and the claim must 
be denied.

ORDER

Service connection for bilateral hearing loss is denied. 

An initial rating in excess of 10 percent for residuals of a 
left middle finger injury is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


